DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Applicant argues on page 9 second paragraph “applicant submits that because Marsh reviews a schedule of future programs and does not review programs during a scheduled time interval, Marsh fails to disclose or suggest this element of claim 2 and 12.” Examiner respectfully disagrees. The current language limitation says “during the scheduled time interval.” This limitation is broad enough that it doesn’t limit the scheduled time interval to be the current time interval or the future or past interval. In addition, Marsh teaches on (column 3 lines 30-35) “the IPG-program information operates along with described IPG data to identify the program’s name, the channel, the date and the expected begin/stop time slot during which the program is projected to be (column 3 lines 44-52) “each time an IPG data update is received by a set-top from the cable system’s headend, this updated IPG data replaces the prior IPG data within the set-top. […] Thus, if the program “Roseanne”, having the program number “2701”, no longer appears in the new IPG data at the entry, the set-top operates to search the new IPG data for another program that has the same “Roseanne”, or the set-top operates to find a program having the program number “2701.”” As a result, the searching and the updating happens at the current scheduled time interval (where the new IPG data is received). This new updating could be for current or future program. 
Applicant further argues on (page 10 first paragraph), “Russ fails to disclose updating a “current content source” as required by applicant’s claims. Examiner again disagrees. Russ teaches on (page 5 paragraph (0075)) “once program 1 has been delayed (that is, once the scheduled time for program 2 to have started passes), the code switches to code 4 with a “minutes” field that steadily increments (for example, eight minutes after time the “minutes” field is 8. Code 4 indicates that the total amount of delay is not yet known and that the channel is in a delay scenario.” As a result, Russ in fact updates the current content source because it modifies the baseline to reflect the updates of the current programs. An example of this is found on (page 5 paragraph (0076)) “towards the end of program 1, the broadcaster determines at what time the channel will switch over to the next program. This is the normal practice, as the broadcaster has to adjust schedule elements such as advertising slots and which programs to present or to skip. Once the broadcaster has determined that program 2 is 
Applicant further argues on page 11 first paragraph “Radloff fails to show ‘in response to determining that the extracted media asset indicator, extracted during the scheduled time interval, does not correspond to the identifier of the first media asset, updating the current content source in the first field of the stored entry to indicate that the first media asset is being transmitted from the second content source.” Examiner again disagrees. Radloff teaches on (figure 11 and page 8 paragraph (0081)) “alternative content is available (indicated by the ALT icon (1112)). These alternative viewing opportunity indicator icons are particularly useful when a program recording is canceled due to an irreconcilable conflict (see, e.g. “Joe Millionaire”), or during the period beginning at a program’s original recording time and ending at the postponed recording time. Based on the indicators, the user may take advantage of an alternative recorded program viewing opportunity or alternative viewing opportunities instead of waiting until the program is recorded at a later time.” As a result, Radloff is able to determine and indicate based on each of the current program content whether the media content is canceled or programmed as an alternate source (as required by the claim language).
  




DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al (US 6,208,799 B1) in view of Russ (US 2017/0085937) in view of Radloff (US 2018/0132000 A1) in view of Zweig et al (US 2007/0233602 A1) in view of Yang et al (US 9,973,785 B1) in view of Kummer (US 2013/0156400A1). Hereinafter referred as Marsh, Russ, Radloff, Zweig, Yang and Kummer.
Regarding claims 2 and 12 Marsh teaches a method and system for determining that a media asset scheduled to be stored from one content source has been rescheduled for transmission from another content source (column 3 lines 60-65), the method comprising: storage circuitry; control circuitry configured to (column 4 lines 14-20): receiving a user request to store a first media asset from a first content source of a plurality of content sources (column 7 lines 18-23); storing the user request to store the first media asset from the first content source during the scheduled time interval as an entry in a data structure (column 5 lines 50-55), wherein the entry includes a first field indicating a current content source (column 2 lines 35-40); during the scheduled time interval: monitoring, via processing circuitry (column 7 lines 48-50), data packets received together with video via a network (column 7 lines 55-57 and column 5 lines 25-30) from the first content source (figure 4 shows how CPU within the set-top operates in a repeating and cyclic basis to monitor for the reception of new IPG data from head end (column 7 lines 49-54)); and comparing the extracted first media asset indicator to an identifier of the first media asset (compare IPG data in VCR-record-timers to new IPG data in figure 4); in response to determining that the extracted media asset indicator does not correspond to the identifier of the first media asset, searching data packets received from the plurality of content sources for a second data packet that includes a second media asset indicator that corresponds to the identifier of the first media asset (thus, if the program "Roseanne" having the program number "2701" no longer appears in the new IPG data at the entry "Wednesday, channel 5, 8 to 9 PM," the set-top operates to search the new IPG data for another program that has the same name “Roseanne,” or the set-top operates to find a program having the program number "2701" (column 3 lines 60-65); in response to determining that the second data packet received from a second content source of the plurality of content sources includes the second media asset indicator that corresponds to the identifier of the first media asset (If such a program is found within the new IPG data, at a different data, and/or channel, and/or time-slot, the related VCR-record timer is automatically changed such that the requested program "Roseanne" or program number "2701" will be recorded by the VCR at the new date, and/or channel, and/or time-slot (column 3 line 66 to column 4 line 4)..
However, Marsh is silent in teaching during the time interval in response to determining that the extracted media asset indicator, extracted during the scheduled (figure 6) an original schedule of content for programs 1-4. However, example 1 shows code 1 (warning the user with a delay) is while the interval of time for program content 1. In addition, Russ teaches on (page 5 paragraph (0075)) once program 1 has been delayed (that is, once the scheduled time for program 2 to have started passes), the code switches to code 4 with a “minutes” field that steadily increments (for example, eight minutes after time the “minutes” field is 8. Code 4 indicates that the total amount of delay is not yet known and that the channel is in a delay scenario.   
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s reference to include the teachings of Russ for during the time interval in response to determining that the extracted media asset indicator, extracted during the scheduled time interval, does not correspond to the identifier of the first media asset, updating the current content source in the first field of the stored entry to indicate the change before the effective filing date of the claimed invention. A useful combination for this is found on Russ (page 2 paragraph (0018)) in one embodiment, the broadcaster’s schedule changes are converted into a set of codes and other data that describe the current condition of the programming. These codes may indicate, for example, that the current program is running long, or that the current program has been postponed for 20 minutes and will be truncated early.
However, Marsh and Russ are silent in teaching in response to determining that the extracted media asset indicator, extracted during the scheduled time interval, [The spec of the application show on paragraph (0009) the media guidance application may determine that the football game scheduled to air at 4pm on ESPN is not currently airing based on the extracted indicator from the media asset currently received from ESPN not matching the identifier of the football game. In response to this determination, the media guidance application may scan through other content sources to which the user subscribes in an attempt to find a content source where the media asset is available]. Radloff teaches on (figure 11 and page 8 paragraph (0081)) alternative content is available (indicated by the ALT icon (1112)). These alternative viewing opportunity indicator icons are particularly useful when a program recording is canceled due to an irreconcilable conflict (see, e.g. “Joe Millionaire”), or during the period beginning at a program’s original recording time and ending at the postponed recording time. Based on the indicators, the user may take advantage of an alternative recorded program viewing opportunity or alternative viewing opportunities instead of waiting until the program is recorded at a later time. Radloff teaches a current content source and a first (or alternate) content source (displaying a program listings screen that includes at least the first program along with a notification to a user indicating an alternative recorded program viewing opportunity for the first program In certain embodiments, the notification may more generally include an indication of an alternative viewing opportunity which may include a later transmission time, an alternative recorded viewing opportunity or alternative content that might be of interest to a viewer instead of the first program (page 2 paragraph (0012)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s and Russ’ references to include the teachings of Radloff for in response to determining that the media asset indicator, extracted during the scheduled time interval, does not correspond to the identifier of the first media asset, updating the current content source in the first field of the stored entry to indicate that the first media asset is being transmitted from the second content source before the effective filing date of the claimed invention. A useful combination for this is found on Radloff (page 1 paragraph (0006)) a video recording system and method that are capable of rescheduling recordings to avoid conflicts and which effectively alert users of such rescheduling. 
However, Marsh, Russ and Radloff are silent in teaching storing, at a storage device, a first segment of the first media asset from the content source indicated in the first field of the stored entry and a second segment of the first media asset received from the content source. Zweig teaches on (page 11 paragraph (0111)) digital content unit may contain a first audio or video clip or program of a first quality and a second audio or video clip or program of a second, higher quality. Continuing the example, the digital content unit may store the first program as a first segment and the second program as a second segment. It should be noted that the first and second programs may be the same content (for example, the same television program, song, movie, and so forth) but of different qualities.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s, Russ’ and Radloff’s references to include the teachings of Zweig for storing, at 
However, Mash, Russ, Radloff and Zweig are silent in teaching extracting a first time stamp for the first segment from metadata stored with the first segment and a second time stamp for the second segment from metadata stored with the second segment; and stitching, into a single stored file, the first segment and the second segment based on the first timestamp and the second timestamp. Yang teaches on (column 26 lines 42-67) the first segment file may include additional metadata related to the multimedia segment file (MMSF), for example, the metadata may include timestamp for a start and end time of the MMSF. The delivery service further identifies a second MMSF of the primary publishing stream, including determining, from the metadata, a start time and an end time of the second segment. The delivery service reads a data to determine if the second MMSF of the primary publishing stream is consecutive with the first segment file. […] if the second segment file is consecutive with the first segment file, the process (1200) continues to block (1212) and a segment identifier is added to the playlist file. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s, Russ’, Radloff’s and Zweig’s references to include the teachings of Yang for 
However, Marsh, Russ, Radloff, Zweig and Yang are silent in teaching a first media asset is scheduled for transmission from the first content source during a scheduled time interval and extracting a first media asset indicator from the monitored data packets.  Kummer teaches on (figure 2) begin recording of media content at an expected start time for a media event (202), after beginning the recording, analyze the media content being recorded to determine an actual start time for the media event (204), if the difference between the actual start time and the expected start time exceeds a predetermined value, adjust the expected end time to extend the recording (208). Kummer further teaches on (page 4 paragraph (0036)) control circuitry may search for another presentation time, such as a repeat showing, for either the delayed program associated with the first recording timer or the program associated with the second recording timer via EPG data resident in the set-top box. Kummer also teaches extracting a first media asset indicator from the monitored data packets (page 4 paragraphs (0033)-(0035)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s, Russ’, Radloff’s, Zweig’s and Yang’s references to include the teachings of 

Regarding claims 3 and 13, Marsh, Russ, Radloff, Zweig, Yang and Kummer teach the method and system of claims 2 and 12. Marsh teaches during a first time interval outside of the scheduled time interval: monitoring the data packets received together with the video from the first content source (column 7 lines 49-54). Kummer teaches extracting the first media asset indicator from the monitored data packets (page 4 paragraphs (0033)-(0035)). Marsh teaches comparing the extracted first media asset indicator to the identifier of the first media asset (compare IPG data in VCR-record-timers to new IPG data in figure 4); in response to determining the extracted first media asset indicator corresponds to the identifier of the first media asset, storing the first media asset from the first content source indicated in the first field of the stored entry (If such a program is found within the new IPG data, at a different data, and/or channel, and/or time-slot, the related VCR-record timer is automatically changed such that the requested program "Roseanne" or program number "2701" will be recorded by the VCR at the new date, and/or channel, and/or time-slot (column 3 line 66 to column 4 line 4). 
Regarding claims 8 and 18, Marsh, Russ, Radloff, Zweig, Yang and Kummer teach the method and system of claims 2 and 12, Yang stitching into the single stored file, the first segment and the second segment (column 26 lines 31-59) comprises: comparing the first time stamp and the second time stamp to determine which is earlier; and in response to determining the first time stamp is earlier, adding the second segment to the end of the first segment (column 26 line 60 to column 27 line 17). 


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al (US 6,208,799 B1) in view of Russ (US 2017/0085937) in view of Radloff (US 2018/0132000 A1) in view of Zweig et al (US 2007/0233602 A1) in view of Yang et al (US 9,973,785 B1) in view of Kummer (US 2013/0156400A1) in view of Bates et al (US 6,681,396 B1). Hereinafter referred as Marsh, Russ, Radloff, Zweig, Yang, Kummer and Bates.
Regarding claims 4 and 14, Marsh, Russ, Radloff, Zweig, Yang and Kummer teach the method and system of claims 2 and 12, Marsh searching the data packets received on the plurality of content sources for the second data packet that includes the second media asset indicator that corresponds to the identifier of the first media asset (thus, if the program "Roseanne" having the program number "2701" no longer appears in the new IPG data at the entry "Wednesday, channel 5, 8 to 9 PM," the set-top operates to search the new IPG data for another program that has the same name “Roseanne,” or the set-top operates to find a program having the program number "2701" (column 3 lines 60-65). Marsh also teaches searching data packets from the second content source for the second media asset indicator that corresponds to the identifier of the first media asset (column 3 lines 60-65 and column 2 lines 3—46).
However, Marsh, Russ, Radloff, Zweig, Yang and Kummer are silent in teaching accessing a database containing information for a plurality of content sources, wherein the information includes indications of subsets of the plurality of content sources that are similar to each content source of the plurality of content sources. Bates teaches in (figure 5) accessing a database containing a plurality of content sources that are similar to each content source or channel indicated. Bates also teaches retrieving an indication from a field in the database (figure 7) associated with the first content source that the second content source is similar to the first content source (selecting showing of “cool houses” to resume in figure 5).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s, Russ’, Radloff’s, Zweig’s, Yang’s and Kummer’s references to include the teachings of Bates for accessing a database containing information for a plurality of content sources, wherein the information includes indications of subsets of the plurality of content sources that are similar to each content source of the plurality of content sources before the effective filing date of the claimed invention. A useful combination for this is found on (column 1 lines 7-10) the invention is generally related to the monitoring of television program viewing, and to the control of television program viewing responsive to electronic program information. 

Regarding claims 5 and 15, Marsh, Russ, Radloff, Zweig, Yang, Kummer and Bates teach the method and system of claims 2 and 12. Kummer teaches extracting the first media asset indicator from the monitored data packets (page 4 paragraphs (0033)-(0035)). Bates teaches receiving a table containing information related to the video from the first content source (figure 5); and retrieving a value from a field in the table corresponding to the first media asset indicator (75 mins watched time (136) value time in figure 7). 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al (US 6,208,799 B1) in view of Russ (US 2017/0085937) in view of Radloff (US 2018/0132000 A1) in view of Zweig et al (US 2007/0233602 A1) in view of Yang et al (US 9,973,785 B1) in view of Kummer (US 2013/0156400A1) in view of Chung (US 2016/0323482 A1). Hereinafter referred as Marsh, Russ, Radloff, Zweig, Yang, Kummer and Chung.
Regarding claims 6 and 16, Marsh, Russ, Radloff, Zweig, Yang and Kummer teach the method and system of claims 2 and 12. Kummer teaches comparing the extracted first media asset indicator to the identifier of the first media asset (page 4 paragraphs (0033)-(0035)). Marsh teaches storing, with the user request, the identifier of the first media asset (column 3 lines 45-59). 
However, Marsh, Russ, Radloff, Zweig, Yang and Kummer are silent in teaching comparing the characters of the identifier of the first media asset with the characters of the extracted first media asset indicator. Chung teaches on (page 3 paragraph (0034)) media guidance application may receive an image containing box art for the movie “avatar.” Through optical character recognition the name “Avatar” may be extracted as text, and can be cRuss-referenced against a database of known video assets to identify the video asset as the film “Avatar.”
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s, Russ’, Radloff’s, Zweig’s, Yang’s and Kummer’s references to include the teachings of Chung for comparing the characters of the identifier of the first media asset with the characters of the extracted first media asset indicator before the effective filing date of the claimed invention. A useful combination for this is found on Chung (page 1 paragraph (0004)) the media guidance application may cRuss-reference a database of audio assets and video assets, at a second device, to find audio assets associated with the video asset. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al (US 6,208,799 B1) in view of Russ (US 2017/0085937) in view of Radloff (US 2018/0132000 A1) in view of Zweig et al (US 2007/0233602 A1) in view of Yang et al (US 9,973,785 B1) in view of Kummer (US 2013/0156400A1) in view of Bloch et al (US 2014/0270680 A1) in view of Hyun et al (US 2016/0210050 A1). Hereinafter referred as Marsh, Russ, Radloff, Zweig, Yang, Kummer, Bloch and Hyun.
Regarding claims 9 and 19, Marsh, Russ, Radloff, Zweig, Yang and Kummer teach the method and system of claims 2 and 12. However, Marsh, Russ, Radloff, Zweig, Yang and Kummer are silent in teaching comparing a duration of the stored first media asset to the scheduled time interval; in response to determining the duration (page 4 paragraph (0042)) if the difference between the timestamp values falls within an acceptable threshold, then the frame is sent to an output display device for presentation to the user in synchronization with the audio stream. Further, the threshold may vary depending on whether the audio or video has the earlier timestamp. For example, if the audio has an earlier timestamp than the video, the maximum allowed threshold may be 15ms, whereas if the audio has a later timestamp than the video, the maximum allowed threshold may be 45 ms. Bloch also teaches in response to determining the difference between the duration of the stored first media asset and the scheduled time interval meets the threshold difference (page 4 paragraph (0043)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s, Russ’, Radloff’s, Zweig’s, Yang’s and Kummer’s references to include the teachings of Bloch for comparing a duration of the stored first media asset to the scheduled time interval before the effective filing date of the claimed invention. A useful combination for this is found on Bloch (page 1 paragraph (0001)) the invention relates generally to synchronizing audio and video, and more particularly to a system and method for synchronizing media streams acRuss a plurality of selectable presentable media content segments. 
However, Marsh, Russ, Radloff, Zweig, Yang, Kummer and Bloch are silent in teaching determining that the stored first media asset is not complete. Hyun teaches (page 20 paragraph (0184)) determining whether the status indicator shows that the interrupted storage operation is in the incomplete state. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s, Russ’, Radloff’s, Zweig’s, Yang’s, Kummer’s and Bloch's references to include the teachings of Hyun for determining that the stored first media asset is not complete before the effective filing date of the claimed invention. A useful combination for this is found on Hyun (page 1 paragraph (0006)) receiving, at a storage element, an indicator of how often a storage operation is to be interrupted.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al (US 6,208,799 B1) in view of Russ (US 2017/0085937) in view of Radloff (US 2018/0132000 A1) in view of Zweig et al (US 2007/0233602 A1) in view of Yang et al (US 9,973,785 B1) in view of Kummer (US 2013/0156400A1) in view of Bloch et al (US 2014/0270680 A1) in view of Hyun et al (US 2016/0210050 A1) in view of Bates et al (US 6,681,396 B1) in view of Carbunar et al (US 2012/0304234 A1). Hereinafter referred as Marsh, Russ, Radloff, Zweig, Yang, Kummer, Bloch, Hyun, Bates and Carbunar.
Regarding claims 10 and 20, Marsh, Russ, Radloff, Zweig, Yang, Kummer, Bloch and Hyun teach the method and system of claims 9 and 19. However, Marsh, Russ, Radloff, Zweig, Yang, Kummer, Bloch and Hyun are silent in teaching in response to determining the difference between the duration of the stored media asset and the scheduled time interval meets the threshold difference: determining, from media asset listings retrieved from a media guidance database. Bates teaches on (column 9 lines 45-59) the threshold may be based upon an absolute value, e.g. watching ten or twenty minutes of a given program. [...] If the threshold is triggered, control passes to scan forward in the program guide to locate the next showing of the saved program. Bates also teaches whether the first media asset is available at a future time; and in response to determining the first media asset is available at a future time from a third content source (figure 5 also see column 7 lines 1-10)
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s, Russ’, Radloff’s, Zweig’s, Yang’s, Kummer’s, Bloch’s and Hyun’s references to include the teachings of Bates for determining the difference between the duration of the stored media asset and the scheduled time interval meets the threshold difference: determining, from media asset listings retrieved from a media guidance database before the effective filing date of the claimed invention. A useful combination for this is found on Bates (column 1 lines 7-10) the invention is generally related to the monitoring of television program viewing, and to the control of television program viewing responsive to electronic program information.
However, Marsh, Russ, Radloff, Zweig, Yang, Kummer, Bloch, Hyun and Bates are silent in teaching storing a second request to store the first media asset from the third content source. Carbunar teaches on (page 1 paragraph (0016)) the method comprises the steps of receiving, by the server, a request for the content, determining that the requested content is not stored by the server, determining if a second server has the content, determining if a third server has the content and requesting the content from the second server when it is determined that the cost 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s, Russ’, Radloff’s, Zweig’s, Yang’s, Kummer’s, Bloch’s, Hyun’s and Bates’ references to include the teachings of Carbunar for storing a second request to store the first media asset from the third content source before the effective filing date of the claimed invention. A useful combination for this is found on Carbunar (page 1 paragraph (0001)) the present invention relates generally to distributed caching for video-on-demand systems, and in particular to a method and apparatus for transferring content within such video-on-demand systems. 

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al (US 6,208,799 B1) in view of Russ (US 2017/0085937) in view of Radloff (US 2018/0132000 A1) in view of Zweig et al (US 2007/0233602 A1) in view of Yang et al (US 9,973,785 B1) in view of Kummer (US 2013/0156400A1) in view of Bloch et al (US 2014/0270680 A1) in view of Hyun et al (US 2016/0210050 A1) in view of Bates et al (US 6,681,396 B1) in view of Carbunar et al (US 2012/0304234 A1) in view of Cunningham et al (US 2007/0239787 A1). Hereinafter referred as Marsh, Russ, Radloff, Zweig, Yang, Kummer, Bloch, Hyun, Bates, Carbunar and Cunningham.
Regarding claims 11 and 21, Marsh, Russ, Radloff, Zweig, Yang, Kummer, Bloch, Hyun, Bates and Carbunar teach the method and system of claims 10 and 20. Carbunar teaches storing the second request to store the first media asset from the third content source (page 1 paragraph (0016)). Hyun teaches retrieving, from (page 5 paragraph (0042)). Bloch teaches for each frame of a plurality of frames of the stored media asset, times associated with each frame of the plurality of frames (page 4 paragraph (0042)); determining that a portion of the first media asset is missing between a first frame and a second frame (page 1 paragraph (0009)). 
However, Marsh, Russ, Radloff, Zweig, Yang, Kummer, Bloch, Hyun, Bates and Carbunar are silent in teaching storing, with the second request, an instruction to only store the first portion of the first media asset. Cunningham teaches on (page 9 paragraph (0098)) the second media asset received is only a portion of a larger media asset stored locally with the requester. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s, Russ’, Radloff’s, Zweig’s, Yang’s, Kummer’s, Bloch’s, Hyun’s, Bates’ and Carbunar’s references to include the teachings of Cunningham for storing, with the second request, an instruction to only store the first portion of the first media asset before the effective filing date of the claimed invention. A useful combination for this is found on Cunningham (page 1 paragraph (0010)) apparatus for generating a media asset includes logic for receiving activity data from a plurality of users, the activity data associated with at least one media asset. 

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al (US 6,208,799 B1) in view of Russ (US 2017/0085937) in view of Radloff (US 2018/0132000 A1) in view of Zweig et al (US 2007/0233602 A1) in view of Yang et al (US 9,973,785 B1) in view of Kummer (US 2013/0156400A1) in view of Gratton (US .
Regarding claims 52-53, Marsh, Russ, Radloff, Zweig, Yang and Kummer teach the method and system of claims 2 and 12. However, Marsh, Russ, Radloff, Zweig, Yang and Kummer are silent in teaching storing an indication that the single stored file comprises segments from multiple content sources; and generating for display an alert based on the indication. Gratton teaches on (page 1 paragraph (0004)) indication of availability of the missed portion of the television program may include multiple icons, each icon of a different source from the plurality of content resources through which the missed portion of the television program is available. The instructions may cause the one or more processors to receive and store used credentials from a user of the television receiver system (also see (page 2 paragraph (0007)) and figure 3).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Marsh’s, Russ’, Radloff’s, Zweig’s, Yang’s and Kummer’s references to include the teachings of Gratton for storing an indication that the single stored file comprises segments from multiple content sources; and generating for display an alert based on the indication before the effective filing date of the claimed invention. A useful combination for this is found on Gratton (page 1 paragraph (0002)) a television receiver system for providing available playback options for missed portions of broadcast content is provided.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424